Citation Nr: 0947092	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
degenerative arthritis, status post arthroscopy, left knee.

2.  Entitlement to restoration of a 20 percent rating for 
internal derangement of the right knee with atrophy of right 
thigh musculature.

3.  Entitlement to service connection for sleep apnea based 
on the Veteran's third period of service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1983 to October 1986, from January 1988 to January 
1993, and from January 2003 to June 2005.  He also served in 
the Reserves.  This matter is on appeal from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2007 a videoconference hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.  With respect to the sleep 
apnea claim, during that hearing it was clarified that such 
claim was limited to service connection based on aggravation 
during the Veteran's third period of active service (a prior 
final decision had denied such claim based on the earlier 
periods of service). 

In various correspondence to the RO the appellant and his 
representative appear to be raising claims seeking increased 
ratings for the left and right knee disabilities (see October 
2006 substantive appeal).  Since these matters have not been 
developed by the RO, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On March 29, 2006, the RO notified the Veteran of a 
proposal to reduce the ratings for his service-connected left 
and right knee disabilities, from 20 percent to 10 percent, 
each.

2.  An April 2006 rating decision implemented the reduction, 
from 20 percent to 10 percent, each, in the ratings for the 
left and right knee disabilities, effective August 1, 2006.

3.  At the time of the effective date of reduction, in August 
2006, the Veteran's left and right knee ratings had been in 
effect for more than five years.

4.  The preponderance of the evidence of record at the time 
of the April 2006 rating decision did not show a material 
improvement in the left and right knee disabilities, 
reasonably certain to be maintained under the conditions of 
ordinary life and work.

5.  Sleep apnea clearly and unmistakably pre-existed the 
Veteran's third period of service from 2003 to 2005.

6.  Clear and unmistakable evidence shows that the Veteran's 
preexisting sleep apnea was not aggravated during service.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for degenerative 
arthritis, status post arthroscopy, left knee, from 20 
percent to 10 percent was not proper, and restoration of the 
20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260 
(2009).

2.  The RO's decision to reduce the rating for internal 
derangement of the right knee with atrophy of right thigh 
musculature from 20 percent to 10 percent was not proper, and 
restoration of the 20 percent rating is warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Codes 5003, 5010, 5257, 
5260 (2009).

3.  Sleep apnea was not incurred in or aggravated by the 
Veteran's third period of active duty from 2003 to 2005.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the restoration claims are being granted in full, there is 
no reason to belabor the impact of the VCAA on those matters; 
any notice defect or duty to assist failure is harmless.  
Regardless, the matter of proper notice under 38 C.F.R. § 
3.105(e) for reinstatement of 20 percent ratings will be 
addressed in the analysis below.

With respect to the service connection claim, upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran did not receive a letter that informed him of 
what was needed to substantiate his claim of service 
connection for sleep apnea based on aggravation during his 
third period of service.  In Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the Supreme Court reversed the case of Sanders 
v. Nicholson, 487 F.3d 881 (2007), which had held that any 
error in VCAA notice should be presumed prejudicial and that 
VA must always bear the burden of proving that such an error 
did not cause harm.  In reversing Sanders, the Supreme Court 
in essence held that - except for cases in which VA has 
failed to inform the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  
The Veteran has not alleged that he was prejudiced because he 
did not receive notice of what was needed to substantiate his 
claim.  Notably, the record reflects that he was advised in 
his initial rating that service connection was considered 
based on aggravation during his third period of active 
service and that the claim was denied because his service 
treatment records (STRs) did not show an increased level of 
disability during service.  Likewise, the October 2006 
statement of the case reiterated this notice.  Finally, the 
Veteran was not prejudiced by not receiving notice by a 
preadjudicatory letter because the undersigned reiterated the 
requirements of service connection by aggravation during his 
personal hearing.  The Veteran had the opportunity to respond 
and to provide additional evidence in support of his claim 
throughout his appeal, including during his personal hearing 
in December 2007.  

The Veteran's pertinent STRs and pre- and post-service 
treatment records have been secured.  The Board finds that a 
VA examination is not necessary.  Given the absence of any 
evidence of in-service increase in severity of the sleep 
apnea a remand for a VA examination would unduly delay 
resolution.  In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim.  Therefore, remand for a VA examination is not 
warranted.  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.  Restoration claims

Congress has provided that a veteran's disability evaluation 
will not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. 
§ 3.105(e).

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In this case, 
the RO followed applicable regulations.  The Veteran was 
notified of the contemplated reduction action by a rating 
decision issued in March 2006.  Although, the April 2006 
reduction action on appeal was issued less than 60 days after 
the proposed rating in March 2006, the Veteran had in essence 
waived the 60-day period when he sent in a written statement 
in early April informing the RO that he had no other 
information or evidence to give VA to substantiate his claim 
and requesting the RO to decide his claim as soon as 
possible.  In any event, the effective date of the reduction 
was August 1, 2006, well after the 60-day period had passed.  
Thus, the Board finds that the RO satisfied the requirement 
of allowing at least a 60 day period to expire before 
assigning the effective date of reduction.  

Nevertheless, the Board finds that based on the evidence of 
record the reduction was not proper.  A rating that has been 
in effect for five years or more may not be reduced on the 
basis of examinations less full and complete than those on 
which payment was authorized or continued.  38 C.F.R. 
§ 3.344(a).  The five-year period is calculated from the 
effective date of the rating to the effective date of the 
reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1995).  The 
20 percent rating for the right knee disability was in effect 
from January 6, 1993, and the 20 percent rating for the left 
knee disability was in effect from August 1, 1997 (with a 
period of temporary total evaluation for each knee after 
surgery in June 1997).  Accordingly, these ratings were in 
effect more than five years at the time of the reduction, and 
the provisions of 38 C.F.R. § 3.344(a) apply to the ratings.  
The Board notes that the Veteran served his last period of 
active duty from January 2003 to June 2005, after the initial 
ratings were assigned.
In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the disability had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In 
order for a rating reduction to be sustained, it must be 
shown by a preponderance of the evidence that the reduction 
was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 
(2002).

Additionally, in cases where a rating has been in effect for 
five or more years, as here, though material improvement in 
the physical or mental condition is clearly reflected, the 
rating agency must make reasonably certain that the 
improvement will be maintained under the conditions of 
ordinary life and work.  38 C.F.R. § 3.344(a); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 
420-21.

In the interest of determining whether there was shown to be 
a sustained improvement of symptoms the Board has 
particularly considered VA medical examinations in February 
1994, January 1995, July 2001, September 2005, and November 
2006 as well as relevant VA and service treatment records.

The Veteran was awarded a 20 percent rating for his right 
knee based largely on the findings of a February 1994 VA 
examination which found a loss of 15 degrees of extension and 
flexion to 130 degrees.  A 1995 VA examination found flexion 
and extension from 0 to 130 degrees.  The Veteran reported 
having pain and his right thigh was significantly smaller 
than his left.  In 1997, the Veteran had bilateral knee 
arthroscopies.  A 20 percent rating for the left knee was 
awarded based largely on the findings of a 1998 VA 
examination report which noted complaints of pain, objective 
findings of crepitus and instability, and active range of 
motion from 5 degrees extension to 90 degrees of flexion.  He 
used a knee brace.  

A July 2001 VA examination of the knees found range of motion 
from 12 to 102 degrees on the right and from 10 to 98 degrees 
on the left.  The Veteran complained of pain and he was 
assessed with mild to moderate bilateral degenerative joint 
disease.  STRs from the Veteran's third period of service 
show range of motion from 10 to 120 degrees in the right knee 
and 5 to 120 degrees in the left knee on October 2004.  While 
in service, he underwent a right knee arthroscopy in November 
2004 and a left knee arthroscopy in January 2005.  Following 
the surgeries, range of motion increased to 5 to 115 degrees 
and 0 to 130 degrees for the left knee in April 2005.  
Likewise, the right knee range of motion increased to 0 to 
135 in November 2004 following surgery.  Complaints of pain 
were noted.

The Veteran was next afforded a VA examination in September 
2005.  This is the examination on which the reductions were 
based.  The Veteran reported pain and muscle atrophy of the 
thighs.  He reported daily flare-ups and constant pain in the 
4 - 7/10 range.  His flare-ups were caused by walking, 
standing, or prolonged sitting, and he noted that reducing 
his activities affected his occupational options.  He had 
full range of motion bilaterally to 140 degrees; however, 
pain was noted throughout the range of motion.  While 
repetitive movement did not cause loss of motion, it did 
result in loss of functionality due to an increase in pain.  
Mild crepitus was also noted.

VA treatment records from early 2006 show reduced range of 
motion of the knees (April 2006 record) and positive results 
of instability testing (May 2006).  July 2006 magnetic 
resonance imaging showed degenerative changes and a small 
joint effusion in both knees as well as a suggestion of a 
tear in the left medical meniscus and an anterior cruciate 
ligament sprain on the right.

A November 2006 VA examination report revealed complaints of 
pain, weakness, stiffness, and swelling.  The Veteran used a 
knee brace and knee sleeves.  He had recently been treated 
with Hyalgan injections to the knees.  Ranges of motion were 
0 to 110 degrees on the right and 0 to 105 degrees on the 
left.  The examiner found that repetitive movement caused 
additional loss of motion of 20 degrees in flexion and 5 
degrees in extension.  He stated that the pain causes the 
major functional impact.  A May 2008 private treatment record 
notes that the Veteran reported that he received no relief 
from his knee surgeries.  The examiner concluded that the 
Veteran had severe arthritis in both knees and recommended 
total knee replacements, as other treatment options had not 
been successful.

Looking at the evidence as a whole, the Board cannot find 
that the evidence at the time of the rating decision showed 
material improvement in either knee disability reasonably 
certain to be maintained under the conditions of ordinary 
life and work.  

From the time the 20 percent ratings were awarded in each 
knee to the time those ratings were reduced, the evidence 
showed that the Veteran reported instability and pain, used a 
knee brace, had bilateral knee surgery, and had functionality 
affected by pain and repetitive motion.  The Board notes that 
a full range of motion was reported on 2005 VA examination; 
however, that examiner noted that the Veteran had pain 
throughout the range of motion, and that he was additionally 
functionally limited by repetitive motion and pain.  Further, 
more limited ranges of motion were reported in VA treatment 
records shortly thereafter as well as in a VA examination the 
following year.  Thus, the evidence weighs against a finding 
that it is reasonably certain that any improvement that was 
evidenced in the 2005 examination report by a finding of full 
range of motion would be maintained under the conditions of 
ordinary life and work.  For these reasons, the preponderance 
of the evidence does not show that reduction was warranted in 
either knee.  Therefore, the Board concludes that the record 
supports restoration of a 20 percent rating for the left and 
right knee disabilities.  

C.  Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence. 38 C.F.R. § 3.306(b).

The presumption of soundness attaches where, as here, the 
evidence does not include an induction examination for the 
period of service at issue.  38 C.F.R. § 3.304(b) requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran asserts that he was first diagnosed to have (or 
noticed symptoms of) sleep apnea after his second period of 
service ended in 1993.  He contends that his sleep apnea 
worsened during his third period of active service from 
January 2003 to June 2005 and that a stronger CPAP machine 
was prescribed.  Upon review of the record, the Board finds 
that his sleep apnea clearly and unmistakably pre-existed 
entry into service and was not aggravated by service.

There is clear and unmistakable evidence that the Veteran's 
sleep apnea pre-existed his third period of military service 
from 2003 to 2005.  Specifically, May 1999 and July 2001 VA 
examination reports diagnosed sleep apnea.  In addition, 
medical records prior to his period of service which began in 
January 2003 show that he received a CPAP machine in July 
1999 and that in March 2000 he received a new CPAP (that was 
portable) and a humidifier.  

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence that the preexisting sleep 
apnea was not aggravated by service.  To make this 
determination, the Board must consider the Veteran's service 
treatment records from his third period of service as well as 
evidence developed after that period of service.  

The Veteran's STRs and the post-service VA treatment records 
and private records together provide clear and unmistakable 
evidence that his preexisting sleep apnea was not aggravated 
during his period of service from 2003 to 2005.  The Veteran 
reported during service in July 2004 that his CPAP machine 
was not working.  A September 2004 private examiner assessed 
obstructive sleep apnea, currently not using CPAP.  The 
examiner concluded that he would "do [his] best to quickly 
diagnose his sleep issues and [he would] provide directed 
therapy once his sleep study is completed."  However, the 
sleep study only resulted in clinical impressions of primary 
snoring and sleep stage disturbance.  It was noted that 
"[t]he patient did not reach adequate levels of apneas or 
hypopneas to warrant the use of CPAP."  There are no further 
STRs related to sleep apnea during the third period of 
service. 

Post-service records include an April 2006 VA treatment 
record which noted a prior medical history including sleep 
apnea and also noted that the Veteran could not tolerate a 
CPAP machine due to a history of allergies.  Otherwise, post-
service private and VA treatment records are silent as to 
complaint, treatment, or diagnosis referable to sleep apnea.  
Such facts provide clear and unmistakable evidence that sleep 
apnea did not increase in severity during service.  The Board 
is therefore unable to conclude that the Veteran's 
preexisting sleep apnea was aggravated during his service 
between 2003 and 2005.

In summary, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
sleep apnea.  Clear and unmistakable error shows that the 
Veteran's sleep apnea pre-existed his period of service from 
2003 to 2005 and was not aggravated therein.  Accordingly, 
the appeal in this matter must be denied.


ORDER

Restoration of a 20 percent rating for degenerative 
arthritis, status post arthroscopy, left knee, is granted 
effective from August 1, 2006.

Restoration of a 20 percent rating for internal derangement 
of the right knee with atrophy of right thigh musculature, is 
granted effective from August 1, 2006.

Service connection for sleep apnea based on the Veteran's 
third period of service from 2003 to 2005 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


